United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, CURSEEN-MORRIS
PROCESSING & DISTRIBUTION CENTER,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0399
Issued: September 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2021 appellant filed a timely appeal from a September 8, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 As more than 180 days
has elapsed from OWCP’s last merit decision, dated August 7, 2019, to the filing of this appeal,

1

The Board notes that appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules
of Procedure. 20 C.F.R. § 501.5(b). Pursuant to the Board’s Rules of Procedure, oral argument may be held in the
discretion of the Board. 20 C.F.R. § 501.5(a). In support of appellant’s oral argument request, he asserted that oral
argument should be granted because a recent medical evaluation established that he has a greater impairment for which
he initially received schedule award compensation. The Board, in exercising its discretion, denies appellant’s request
for oral argument because the Board does not have jurisdiction over the merits of the case. Oral argument in this
appeal would further delay issuance of a Board decision and not serve a useful purpose. As such, the oral argument
request is denied and this decision is based on the case record as submitted to the Board.

pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case. 3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On September 29, 1993 appellant, then a 44-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 28, 1993 he injured his lower back and both elbows
when he lost his footing and fell down when descending porch steps while in the performance of
duty. OWCP accepted his claim for sprain of lumbosacral joint (ligament), degeneration of the
lumbosacral intervertebral disc, lumbosacral sprain, postoperative infection, and lumbar
spondylosis with myelopathy. It paid appellant wage-loss compensation on the supplemental rolls
beginning July 18, 1994 and placed him on the periodic rolls, effective November 3, 1995. On
April 1, 1996 appellant returned to work as a computer instructor. OWCP continued to pay him
wage-loss compensation on the periodic rolls for loss of wage-earning capacity.
On August 10, 2017 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
In an October 10, 2017 letter, Dr. Yetunde A. Shitta-Bey, a Board-certified internist,
indicated that she had treated appellant for the conditions of degenerative lumbosacral disc disease
with radicular symptoms, history of lumbar laminectomy, and presence of implanted
neurostimulator, post-laminectomy syndrome, and history of rotator cuff repair, fibromyalgia,
cerebral degeneration, hypertension, and bilateral pedal edema. She opined that appellant’s ability
to earn a living was significantly diminished due to his diagnosed conditions.
On January 16, 2018 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record to Dr. Chester DiLallo, a Board-certified orthopedic surgeon, for
a second opinion examination in order to determine whether he had sustained a ratable permanent
impairment due to his accepted September 28, 1993 employment injury in accordance with the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)4 and The Guides Newsletter, Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter). In a February 6,
2018 report, Dr. LiLallo noted his review of the SOAF and appellant’s accepted conditions of
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the September 8, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.
4

A.M.A., Guides (6th ed. 2009).

2

lumbosacral ligament sprain, postoperative infection, thoracic or lumbar spondylosis with
myelopathy, and degeneration of lumbosacral intervertebral disc. Upon physical examination, he
observed that appellant walked with what he referred to as “hiking sticks” with a short stride but
reciprocal gate and no limp. Sensory examination of appellant’s lower extremities revealed
decreased sensation throughout the L4 distribution from the knee area down to the medial aspect
of his foot and in the L5 distribution from the thigh down to the dorsum of his foot. Dr. LiLallo
noted that he detected no motor loss in either lower extremity. He reported that appellant had
reached maximum medical improvement (MMI) as of February 6, 2018, the date of this
examination. Dr. LiLallo utilized the diagnosis-based impairment (DBI) rating method to find that
under Table 16-11, page 534, of the A.M.A., Guides, the class of diagnosis (CDX) for left severe
sensory deficit, level 3, at L4 and L5 resulted in a class 1 impairment with a default value of three.
He noted an adjustment factor of +3 and explained that the maximum adjustment was +2, which
resulted in five percent left lower extremity permanent impairment at the L4 and L5 levels.
Dr. LiLallo also indicated that under Table 16-12, page 534, appellant had level 3 severe sensory
deficit on the right lower extremity at L4, L5, and S1, which fell under a CDX of class 1
impairment with a default value of three. He noted an adjustment factor +3, which resulted in five
percent permanent impairment of the right lower extremity at all three levels. Dr. LiLallo
concluded that appellant had five percent permanent impairment of each lower extremity.
In a February 20, 2018 report, Dr. Arthur Harris, a Board-certified orthopedic surgeon
serving as the district medical adviser (DMA), noted his disagreement with Dr. LiLallo’s
February 6, 2018 impairment rating report because permanent impairment was not based on The
Guides Newsletter for rating spinal nerve impairments. Utilizing the DBI method, he determined
that pursuant to The Guides Newsletter, appellant had one percent right lower extremity permanent
impairment due to L4 lumbar radiculopathy and one percent right lower extremity permanent
impairment due to L5 lumbar radiculopathy, for a total of two percent right lower extremity
permanent impairment. Regarding appellant’s left lower extremity, the DMA determined that
appellant had one percent permanent impairment for mild pain/impaired sensation of the left L4,
left L5, and left S1 lumbar radiculopathy, which resulted in a total of three percent left lower
extremity permanent impairment. He noted that The Guides Newsletter did not allow for
impairment ratings to be calculated on the range of motion (ROM) method for this diagnosis.
By decision dated April 24, 2018, OWCP granted appellant a schedule award for two
percent permanent impairment of the right lower extremity and three percent permanent
impairment of the left lower extremity. The award ran for 14.4 weeks from April 1 through
July 10, 2018.
On November 9, 2018 appellant requested reconsideration.
In a September 27, 2018 note, Michael Smith, a nurse practitioner, noted appellant’s
medical history for fibromyalgia, spondylosis, and spinal stenosis and opined that a massage chair
was medically necessary for appellant to manage his pain.
Appellant submitted diagnostic testing reports, including an October 19, 2018
electromyography and nerve conduction velocity (EMG/NCV) and November 3, 2018 lumbar and
cervical spine magnetic resonance imaging (MRI) scans.

3

In a November 19, 2018 decision, OWCP denied modification of its prior decision.
On April 12, 2019 appellant requested reconsideration. He asserted that his condition had
worsened to the point that he was considered a fall risk and had to use a walker and transport
wheelchair to move around his house. Appellant also described his issues with incontinence.
Appellant submitted progress notes dated January 9 through March 25, 2019 from
Dr. James E. Rice, a Board-certified general surgeon. In the initial January 9, 2019 note, Dr. Rice
recounted appellant’s complaints of right leg and foot numbness and pain. He reviewed appellant’s
history and noted physical examination findings of tenderness on palpation of the cervical and
lumbar spines and no decreased response of the right leg and foot. Dr. Rice assessed lower back
pain, lumbar disc degeneration, cervical spondylosis, postlaminectomy syndrome, cervical and
lumbar spine stenosis and sciatica.
OWCP also received hospital records and an operative report dated March 12, 2019,
regarding a procedure for a spinal cord stimulator.
In an April 3, 2019 progress note and letter, Dr. Rice noted appellant’s history of a workrelated back injury, which had progressively worsened. He opined that appellant was at MMI for
his back issues and that he was not a candidate for further surgery. Dr. Rice referenced Table 174, page 570, of the A.M.A., Guides and determined that appellant had 30 percent whole person
permanent impairment for class 4 impairment due to appellant’s back injury. He also utilized
Table 13-13, page 337, of the A.M.A., Guides and calculated that appellant had 20 percent
permanent impairment for class 3 impairment due to his neurogenic bowels dysfunction and bowel
incontinence. Dr. Rice concluded that appellant had a total whole person permanent impairment
of 55 percent.
In a July 16, 2019 report, Dr. Harris, serving as the DMA, noted his disagreement with
Dr. Rice’s impairment rating based on Table 17-4 for mechanical low back pain and for
bowel/bladder incontinence. He explained that FECA did not provide for the calculation of an
impairment rating based on bowel and bladder incontinence. Regarding appellant’s work-related
lumbar injuries, the DMA noted that appellant had no neurologic deficits for lumbar radiculopathy
in either lower extremity. He referenced The Guides Newsletter for rating spinal nerve
impairments and calculated that appellant had zero percent permanent impairment of each lower
extremity.
By decision dated August 7, 2019, OWCP denied modification of its prior decision.
On August 23, 2020 appellant requested reconsideration.
Appellant resubmitted Dr. Rice’s April 3, 2019 impairment rating report. He also
submitted a December 3, 2019 procedure note for an anorectal manometry, which demonstrated
abnormal results, and a June 24, 2020 epidural steroid injection procedure note from Dr. Rice.
In a June 3, 2020 letter, Dr. Anthony M. Daniels, a Board-certified internist and
gastroenterologist, indicated that appellant had been seen in his clinic since May 2019 for bowel
problems stemming from a 1993 work-related back injury. He indicated that appellant had
subsequent surgeries on his spine and suffered from constipation and stool incontinence.
4

Dr. Daniels noted that appellant had an abnormal anorectal manometry in December 2019, which
demonstrated decreased rectal sensory perception and increased pelvic floor activity. He opined
that it was not likely that appellant would regain functioning due to his neurologic injuries and
back surgery.
In a September 8, 2020 decision, OWCP denied appellant’s request for reconsideration of
the merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence
of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
request for reconsideration must be received by OWCP within one year of the date of OWCP ’s
decision for which review is sought. 5 Timeliness is determined by the document receipt date of
the request for reconsideration as is indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). 6 The Board has found that the imposition of the oneyear time limitation does not constitute an abuse of the discretionary authority granted OWCP
under section 8128(a) of FECA. 7
OWCP may not deny a request for reconsideration solely because it was untimely filed.
When a request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether the request demonstrates clear evidence of error. 8 OWCP’s
regulations and procedures provide that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
request demonstrates clear evidence of error on the part of OWCP. 9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest
on its face that OWCP committed an error. 10 It is not enough merely to show that the evidence
could be construed so as to produce a contrary conclusion.11 This entails a limited review by
OWCP of how the evidence submitted with the reconsideration request bears on the evidence
previously of record and whether the new evidence demonstrates clear evidence of error on the
part of OWCP.12 The Board makes an independent determination of whether a claimant has
5

20 C.F.R. § 10.607(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (September 2020).

7

G.L., Docket No. 18-0852 (issued January 14, 2020).

8

20 C.F.R. § 10.607(b); R.S., Docket No. 19-0180 (issued December 5, 2019).

9

Id.; supra note 6 at Chapter 2.1602.5(a).

10

20 C.F.R. § 10.607(b); B.W., Docket No. 19-0626 (issued March 4, 2020); Fidel E. Perez, 48 ECAB 663,
665 (1997).
11

See G.B., Docket No. 19-1762 (issued March 10, 2020); Leona N. Travis, 43 ECAB 227, 240 (1991).

12

B.W., supra note 10.

5

demonstrated clear evidence of error on the part of OWCP such that it abused its discretion in
denying merit review in the face of such evidence. 13
OWCP’s procedures further provide that the term clear evidence of error is intended to
represent a difficult standard. 14 The claimant must present evidence that on its face shows that
OWCP made an error (for example, proof that a schedule award was miscalculated). Evidence
such as a detailed, well-rationalized medical report that, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.15
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP properly determined that appellant’s request for reconsideration was untimely filed.
It received his request for reconsideration on August 23, 2020, more than one year after the last
merit decision dated August 7, 2019.16 Since the reconsideration request was untimely, appellant
has the burden of proof to demonstrate clear evidence of error.17
The Board further finds that appellant has not demonstrated clear evidence of error on the
part of OWCP.
On reconsideration appellant submitted Dr. Rice’s April 3, 2019 impairment rating report,
which was previously of record. This evidence is insufficient to raise a substantial question as to
the correctness of OWCP’s decision and is insufficient to discharge his burden of proof. 18
Appellant also submitted a June 3, 2020 letter from Dr. Rice regarding appellant’s bowel
and bladder issues stemming from his 1993 work-related back injury. As FECA does not provide
for the calculation of an impairment rating based upon these conditions, this evidence is not
relevant to appellant’s schedule award claim and does not support that the August 7, 2019 merit
decision was incorrect at the time it was issued.19 Similarly, the December 3, 2019 and June 24,
2020 procedure notes are also not relevant to the schedule award claim and do not raise a
substantial question as to whether the August 7, 2019 decision was in error. 20 These medical
13

Id.; Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765, 770 (1993).

14

Supra note 6 at Chapter 2.1602.5(b).

15

G.B., supra note 11; A.R., Docket No. 15-1598 (issued December 7, 2015).

16

Supra note 6.

17

Supra note 9.

18

See E.T., Docket No. 20-1651 (issued May 6, 2021); D.L., Docket No. 18-1112 (issued January 17, 2020).

19

See E.R., Docket No. 19-1553 (issued April 22, 2021).

20

M.P., Docket No. 17-0367 (issued March 12, 2018); Leona N. Travis, 43 ECAB 227 (1991).

6

reports do not contain a permanent impairment rating regarding appellant’s September 28, 1993
employment injury. Evidence that is not pertinent to the issue on which the claim was denied is
insufficient to demonstrate clear evidence of error. 21
Consequently, OWCP properly found that appellant’s August 23, 2020 request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 8, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21
D.B., Docket No 20-0466 (issued December 17, 2020); S.E., Docket No. 16-1258 (issued December 5, 2016);
B.F., Docket No. 11-1181 (issued December 8, 2011).

7

